 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11     KAREEM J. HOWELL,                                  Case No. 1:19-cv-01180-AWI-SKO

12                        Plaintiff,                      ORDER DISCHARGING ORDER TO
                                                          SHOW CAUSE
13            v.
                                                          ORDER DIRECTING CALIFORNIA
14                                                        DEPARTMENT OF CORRECTIONS
       KEVIN COOK, Kings County Deputy District           AND REHABILITATION TO SUBMIT
15     Attorney, STEVEN NGUYEN, Kings County              PLAINTIFF’S PRISONER TRUST
                                                          ACCOUNT STATEMENT
16     Deputy District Attorney, and KEITH
       FAGUNDES, Kings County District Attorney,          (Doc. 4)
17
                      Defendants.
18     _____________________________________/

19                                                ORDER

20          Plaintiff, proceeding pro se, filed the complaint in this case on August 28, 2019. (Doc. 1.)
21 Plaintiff is a prisoner housed at CSP-Corcoran and has requested leave to proceed in forma pauperis

22
     pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Pursuant to 28 U.S.C. § 1915(a)(2), Plaintiff must
23
     submit a copy of his prisoner trust account statement showing all account activity for the 6 months
24
     immediately preceding the filing of the complaint.
25

26          Plaintiff failed to submit his prisoner trust account statement with his motion to proceed in

27 forma pauperis. (See Doc. 2.) Accordingly, on September 4, 2019, the Court directed Plaintiff to

28 submit his prisoner trust account statement within 21 days from the date of service of the order.
     (Doc. 3.) Plaintiff failed to submit the account statement by the deadline, and the Court entered an
 1

 2 order to show cause directing Plaintiff to show cause by no later than November 8, 2019, why the

 3 Court should not recommend the case be dismissed for failure to obey court orders. (Doc. 4.)

 4          Plaintiff filed a response to the order to show cause. (Doc. 5.) In his response, Plaintiff
 5
     states that on September 16, 2019, he forwarded a request form to the appropriate officials at CSP-
 6
     Corcoran, attaching the Court’s September 4, 2019 Order, and requesting that a copy of his prisoner
 7
     trust account statement be forwarded to the Court. (Id. at 1.) Plaintiff states he included a stamped
 8
     envelope with his request so that prison officials could mail the statement to the Court. (Id.) On
 9

10 September 24, 2019, prison officials informed Plaintiff that a copy of his prisoner trust account

11 statement was provided to the appropriate official for forwarding to the Court. (Id.)

12          Upon receiving the Court’s order to show cause, Plaintiff stated he “thought prison staff had
13
     forwarded the requested trust account statement to the court already” and that he was “now in the
14
     process of assuring that the prison provide a copy of his trust account statement” by the November
15
     8, 2019 deadline. (Id.) Plaintiff attached to his response two requests he sent on October 19, 2019,
16

17 and October 20, 2019, requesting that prison officials forward his prisoner trust account statement

18 to the Court. (Id. at 2–4.) To date, Plaintiff’s prisoner trust account statement has not been received

19 by the Court or filed on the docket.

20          Based on Plaintiff’s explanation in his response to the order to show cause, the Court will
21
     discharge the order to show cause and direct the California Department of Corrections and
22
     Rehabilitation to submit a copy of Plaintiff’s prisoner trust account statement for the relevant time
23
     period to the Court directly.
24

25          Accordingly, IT IS ORDERED:

26          1.      The Court’s order to show cause, (Doc. 4), is DISCHARGED.

27          2.      The California Department of Corrections and Rehabilitation is DIRECTED to
28
     submit a certified prisoner trust account statement for Plaintiff Kareem Howell, CDCR #P-79828,

                                                      2
     to the Clerk of Court by no later than November 27, 2019. The prisoner trust account statement
 1

 2 must reflect the activity in Plaintiff’s account for the period of February 28, 2019, to August 28,

 3 2019. See 28 U.S.C. § 1915(a)(2).

 4          3.      The Clerk is DIRECTED to serve a copy of this order on the appropriate official of
 5
     the California Department of Corrections and Rehabilitation.
 6

 7
     IT IS SO ORDERED.
 8

 9 Dated:        November 21, 2019                              /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
